 

 

 

 

 

 

Exhibit 10.30

March 10, 2018

 

Kelli Howell

11410 Cypress Terrace Place

San Diego, CA 92131

 

Re:  Offer of Employment With Alphatec Spine, Inc. Dear Kelli:

I am very pleased to provide you with the following offer of employment with
Alphatec Spine, Inc. (“Alphatec” or the “Company”), a wholly owned subsidiary of
Alphatec Holdings, Inc. (“AHI” or “Holdings”).

 

1.Term.  The term of this Agreement will commence on March 12, 2018 (the
“Effective

Date”) and will continue until terminated, according to the terms of this
Agreement.

 

 

2.

Position.  On the Effective Date, you will begin to serve as Executive Vice
President, Clinical Execution of the Company.  In this capacity, you will report
directly to Pat Miles, the Company’s Chairman and Chief Executive Officer
(“CEO”) and have all of the customary authorities, duties and responsibilities
that accompany your position. Throughout your employment with the Company, you
agree to devote substantially all of your working time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent, professional and skillful manner and in accordance with applicable
law and the Company’s policies and procedures.

 

 

3.Annual Compensation.  Your initial compensation package will be as follows:

 

a.Base Cash Salary.  Your initial base cash salary will be at a rate of $315,000
per year.

 

 

b.

Annual Cash Bonus.  If you remain employed through the date that annual bonuses
are paid by the Company, you will be eligible to participate in the Company’s
discretionary annual bonus program with your annual target bonus opportunity
equal to 70% of base salary, which may be prorated according to your start date
for Fiscal Year 2018.  The Compensation Committee (the “Committee”) of the Board
of Directors of Holdings (the “Board”) will determine the amount of your award
based on its assessment of a number of factors including Company and individual
performance, which assessment shall be formed in consultation with the CEO.

 

 

c.Long Term Incentive.  Commencing with the Company’s fiscal year starting
January

1, 2018, you will be eligible, subject to your continued employment by the
Company, to participate in such long-term incentive programs that are made
available at the

level determined by the Committee, in its discretion, consistent with your role
and responsibilities as an Executive Vice President of the Company.

 

--------------------------------------------------------------------------------



 

 

 

 

 

4.

Benefits.  You will be eligible to participate in the employee welfare and
benefit programs of the Company at the level available to other members of the
Company’s executive management.  Participation in Company benefits programs is
subject to meeting the relevant eligibility requirements, payment of the
required premiums, and the terms of the plans themselves.

 

 

 

5.

Equity Compensation.  In addition to your eligibility for regular grants of
long-term incentives, you will be granted the equity award defined and described
below.  All awards described in this Section 5 will in all cases be subject to
actual grant to you by the Committee in its sole discretion, would be pursuant
to the applicable plan document and would be subject to terms and conditions
established by the Committee in its discretion, which would be detailed in
separate agreements you would receive after any award is actually made.  You
acknowledge that these equity awards are “employment inducement awards” that
will be granted to you outside of the Company’s 2016 Equity Incentive Plan
pursuant to NASDAQ Listing Rule 5635(c)(4).

 

 

 

a.

Sign-On RSUs.  You will be granted a one-time sign-on award of fifty thousand
(50,000) restricted stock units of Holdings (the “Sign-On RSUs”).  Your Sign-On
RSUs will vest ratably over four (4) years, with vesting upon a Change in
Control of the Company (as defined in Exhibit B hereto).

 

 

 

b.

Sign-On Option.  You will be granted a one-time, sign-on option to purchase
fifty thousand (50,000) shares of Holdings stock (the “Sign-On Option”), with
the exercise price per share equaling the price of a share of Holdings stock
after market close on the date of the grant.  The Sign-On Option will vest
according to the following schedule: 25% of the shares subject to the Sign-On
Option shall vest on the one-year anniversary of the Effective Date, and 1/36th
of the remaining shares subject to the Sign-On Option shall vest monthly
thereafter, subject to your continued employment by the Company, with vesting
upon a Change in Control of the Company (as defined in Exhibit B hereto).

 

 

 

6.

Severance. Your eligibility for severance upon a termination of employment will
be governed by the terms of the Alphatec Severance Agreement and Alphatec Change
in Control Agreement, forms of which are attached hereto as Exhibit A and
Exhibit B.

 

 

 

7.

Certain Post-Employment Covenants.  During your employment with the Company, and
for a period of one year following the termination of your employment with the
Company, you shall not, without the prior written consent of the Company: (i)
either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or (ii) in a manner that is dependent upon the use of the

 

Company’s proprietary information, either individually or on behalf of or
through any third party, directly or indirectly, interfere with, or attempt to
interfere with, the business

 

--------------------------------------------------------------------------------



 

 

 

 

relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which you have interacted during the course of your employment
with the Company.

 

 

8.

Indemnification and Cooperation.  During and after your employment, the Company
will indemnify you in your capacity as an officer, employee or agent of the
Company to the fullest extent required by applicable law and the Company’s
charter and by-laws, and will provide you with director and officer liability
insurance coverage (including post- termination tail coverage) on the same basis
as the Company’s other executive officers.

 

You agree (whether during or after your employment with the Company) to
reasonably cooperate with the Company in connection with any litigation or
regulatory matter or with any government authority on any matter, in each case,
pertaining to the Company and with respect to which you may have relevant
knowledge.

 

9.Withholding. Tax will be withheld by the Company as appropriate under
applicable

Federal tax requirements for any payments or deliveries under this Agreement.

 

 

10.

No Guarantee of Employment or Fixed Compensation. This Agreement is not a
guarantee of employment or a guarantee of compensation for the Term.  Your
employment will be on an “at-will” basis, meaning that you and the Company may
terminate your employment at any time and for any reason during the Term, with
or without prior notice, subject to the provisions of this Agreement (including
Exhibit A and Exhibit B).

 

 

 

11.

Entire Agreement. This Agreement (including Exhibit A and Exhibit B) constitutes
the Company’s only statement relating to its offer of employment to you and
supersedes any previous communications or representations, oral or written, from
or on behalf of the Company or any of its affiliates.

 

 

 

12.

Miscellaneous Representations.  You confirm and represent to the Company, by
signing this letter, that: (a) you are under no obligation or arrangement
(including any restrictive covenants with any prior employer or any other
entity) that would prevent you from becoming an employee of the Company or that
would adversely impact your ability to perform the expected services on behalf
of the Company; (b) you have not taken (or failed to return) any confidential
information belonging to your prior employer or any other

 

entity, and, to the extent you remain in possession of any such information, you
will neither bring such information to the Company, nor use or disclose such
information to the Company or any of its employees, agents or affiliates; and
(c) you understand and accept

all of the terms and conditions of this offer.

 

 

13.

Offer Contingencies. This offer is contingent upon (i) you successful completion
of a background check; (ii) your execution of the Company’s current form of
Mutual Agreement to Arbitrate Claims, Confidential and Proprietary Information
Agreement, and those other forms that the Company requests all of its employees
to execute prior to the initiation of their employment.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

You may accept this offer of employment by signing this letter.  Your signature
on this letter and your submission of a signed copy to the Company will evidence
your agreement set forth herein.

 

We are pleased to offer you the opportunity to join the Company’s Senior
Leadership Team, and we look forward to having you aboard. We are confident that
you will make an important contribution to our unique and exciting enterprise.

 

 

 

Sincerely,

 

 

 

 

/s/ Craig E. Hunsaker_______________________

 

Craig E. Hunsaker

Executive Vice President, People & Culture

 

 

 

 

 

 

I agree with and accept the foregoing terms.

 

 

 

 

 

/s/ Kelli Howell____________________________

Kelli Howell